Citation Nr: 9918205	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  99-00 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for a cervical spine 
disability.

2. Entitlement to service connection for a lumbar spine 
disability.

3. Entitlement to service connection for peripheral 
neuropathy, as a result of herbicide (Agent Orange) 
exposure.


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Chicago, 
Illinois Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1. The claim of service connection for a cervical spine 
disability is not plausible.

2. The claim of service connection for a lumbar spine 
disability is not plausible.

3. The claim of service connection for peripheral neuropathy 
as a result of herbicide exposure is not plausible.


CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of a well-grounded 
claim for service connection for a cervical spine 
condition.  38 U.S.C.A. § 5107(a) (West 1991).

2. The veteran has not submitted evidence of a well-grounded 
claim for service connection for a lumbar spine condition.  
38 U.S.C.A. § 5107(a) (West 1991).

3. The veteran has not submitted evidence of a well-grounded 
claim for service connection for peripheral neuropathy due 
to herbicide exposure.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection Claims Generally

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998). 

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if arthritis became manifest 
to a degree of 10 percent or more within one year from the 
date of the veteran's termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112 (West 1991 and 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected even though there is no record of such 
disease during service; chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e) (1998).

For the purposes of this section, the term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases listed at § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year, and respiratory cancers within 30 years, after 
the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service. The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era. "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307 
(1998).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  
In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  In 
the absence of competent medical evidence of a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).

Spinal Disability Claims

In this case, service medical records show that the veteran 
complained of cervical spine pain in April 1967 when he was 
diagnosed with measles.  Service medical records are negative 
for complaints regarding the lumbar spine.  Physical 
examination prior to service discharge revealed a normal 
spine.  

VA consultation records from August 1990 provide an 
impression of early mild degenerative joint disease of the 
spine.  The veteran complained of low back pain of 11/2 years' 
duration.  X-ray findings were consistent with mild 
degenerative joint disease of the lumbosacral spine and a 
narrowing of the L5-S1 disc space was noted.  February 1994 
x-rays showed minimal degenerative changes of the cervical 
spine.

The veteran underwent a VA spine examination in March 1997.  
The veteran complained of tingling of the hands and feet and 
stiffness of the whole spine from the neck down.  Review of 
the examination report indicates that the diagnosis was 
degenerative changes of the spine.  The x-ray impressions of 
the lumbar spine were diffuse osteopenia, and spondylosis of 
L3, details of L5 and S1 are indistinct, probable early and 
mild degenerative changes.  The cervical spine x-rays showed 
mild posterior spondylolisthesis, C5 on C6 and degenerative 
changes.  A peripheral nerve examination performed on the 
same date resulted in an impression that the veteran's 
chronic neck and back pain had no apparent relationship to 
service.

The Board notes that the medical evidence includes diagnoses 
of degenerative joint disease of the spine, however the Board 
finds the veteran has not provided competent medical evidence 
demonstrating that the degenerative joint disease is due to 
an injury or disease incurred in, or aggravated by, active 
service or that it may be presumed to have been incurred 
therein.  In fact, the March 1997 VA examiner noted no 
apparent relationship between service and the veteran's 
chronic neck and back pain.

The Board also notes the isolated reference in the service 
medical records to cervical pain, however this was related to 
an acute episode of measles and chronicity is not shown; the 
next report of cervical spine pain is many years later.  As 
such the Board finds that the chronicity provision of 
38 C.F.R. § 3.303(b) does not apply in this case.  There is 
no competent evidence of continuity of spinal disability in 
the years following service.  The only evidence of a 
relationship between the veteran's spinal disorders and 
service are the veteran's assertions, which are not competent 
to establish service connection.  See Grottveit, 5 Vet. App. 
at 93; Espiritu, 2 Vet. App. at 494; Savage, 10 Vet. App. at 
497.  Therefore, the Board finds the veteran has not 
submitted evidence of a well-grounded claim for service 
connection for cervical and lumbar spine disorders.  See 
38 U.S.C.A. § 5107(a) (West 1991).  The Board also finds the 
veteran has not indicated the existence of any additional 
evidence that would well ground this service connection 
claim.  See McKnight, 131 F.3d 1483; Epps, 9 Vet. App. at 
344.

Herbicide (Agent Orange) Exposure Claim

The veteran's personnel records reveal that his decorations 
include the Vietnam Service Medal and the Republic of Vietnam 
Campaign Medal.  He has claimed service connection for 
peripheral neuropathy as a result of herbicide exposure 
during Vietnam service.

The veteran underwent a VA peripheral nerve examination in 
March 1997.  He reported a 2 year history of occasional 
numbness of the hands, as well as back and neck pain and 
trouble sleeping.  The examination impressions were chronic 
neck and back pain, no apparent relation to service and 
numbness in the hands, peripheral neuropathy versus 
radiculopathy, probably too late to be related to Agent 
Orange.

The Board notes that the veteran provides a history of 
symptoms beginning in 1995. Presumptive service connection 
for peripheral neuropathy is appropriate only where it 
becomes manifest to a degree of 10 percent or more within a 
year after the last date on which the veteran was exposed to 
an herbicide agent during active military, naval, or air 
service and resolves within a two year period after exposure.  
It is clear that peripheral neuropathy may not be presumed to 
have been incurred during service.  Moreover, there is no 
competent evidence relating peripheral neuropathy to 
herbicide exposure or any other incident in service.  

In light of the above, the Board finds that the veteran's 
claim for service connection for peripheral neuropathy due to 
herbicide exposure is not well-grounded.  See 38 U.S.C.A. 
§ 5107(a).  The Board further finds the veteran has not 
indicated the existence of any additional evidence that would 
well ground this service connection claim.  See McKnight, 131 
F.3d 1483; Epps, 9 Vet. App. at 344.


ORDER


Service connection for a cervical spine disability is denied.  

Service connection for a lumbar spine disability is denied.  

Service connection for peripheral neuropathy due to herbicide 
exposure is denied.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

